Name: Council Regulation (EEC) No 871/85 of 26 March 1985 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed
 Type: Regulation
 Subject Matter: accounting;  agri-foodstuffs;  fisheries;  agricultural activity
 Date Published: nan

 2. 4. 85 Official Journal of the European Communities No L 95/3 COUNCIL REGULATION (EEC) No 871/85 of 26 March 1985 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 16 (3) of Regulation (EEC) No 355/77 (2), as last amended by Regulation (EEC) No 1932/84 (3), stipulates that the estimated cost of the common measures instituted by that Regulation and chargeable to the European Agricultural Guidance and Guarantee Fund, Guidance Section, for the period 1 January 1985 to 31 December 1989 is to be fixed by 31 December 1984 ; Whereas this estimated cost for the period 1 January 1985 to 31 December 1989 should be fixed by making a realistic assessment of the needs connected with the improvement of the conditions under which agricul ­ tural and fishery products are processed and marketed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 355/77 is hereby amended as follows : The last subparagraph of Article 16 (3) is replaced by the following : 'The estimated cost of the common measures chargeable to the Fund for the period 1 January 1985 to 31 December 1989 amounts to 1 343 million ECU to be spread over the same period.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI (') Opinion delivered on 15 March 1985 (not yet published in the Official Journal). (2) OJ No L 51 , 23 . 2. 1977, p. 1 . O OJ No L 180, 7. 7. 1984, p. 1 .